Case 8:17-cv-01346-WFJ-JSS Document 152 Filed 01/31/19 Page 1 of 2 PageID 2980




                             UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION


      STEVEN J. KANIADAKIS,

             Plaintiff,

      v.                                            CIVIL ACTION NO: 8:17-cv-1346-WFJ-JSS

      SALESFORCE.COM, INC.

             Defendant.
                                                               /


           NOTICE OF SELECTION OF MEDIATOR AND CMR COMPLIANCE


   PLAINTIFF KANIADAKIS is pleased to update, notify and file this above captioned Notice
   today. The following has been agreed upon by the parties in this case.
   The mediation and mediator is:


                                             Jim Matulis


                                    http://www.matulis-law.com/


   Mr. Matulis is an approved mediator from the list of mediators from the U.S. Court's Middle
   District of Florida, Tampa Division's list.


   The parties in the above styled case have agreed to this above named mediator. The
   mediation has been scheduled for February 22, 2019 starting mediation time is at 9:00 A.M.
   Eastern Standard Time (EST, EDT) zone. The mediation will take place in the Tampa Bay
   area, and parties will update the Court upon the precise location.



                                                 Page 1 of 2
Case 8:17-cv-01346-WFJ-JSS Document 152 Filed 01/31/19 Page 2 of 2 PageID 2981




            .                          RULE 3.01(g) CERTIFICATION

   Pursuant to Local Rule 3.01(g), United States District Court, Middle District of Florida, the

   undersigned certifies that Plaintiff has conferred with Defendant’s counsel Jeffrey A. Miller

   by e-mail and telephone call on January 28th. and 31th., 2019 in good faith regarding

   sought resolution moving forward in this motion. Plaintiff will update the Court in regards to

   excess pages, because messages were left and opposing counsel were not available today.

   Otherwise, parties meet and confer requirement has been satisfied on this case, and pursuant

   to this motion filed today.

                                      CERTIFICATE OF SERVICE:

   I HEREBY CERTIFY THAT on JANUARY 31, 2019, I electronically filed the foregoing using the
   Management/Electronic Case Filing system (“CM/ECF”) which will send a Notice of Electronic
   Filings to the following CM/ECF Defendants’, participants, and co-Defendants of foregoing
   captioned to each of the following Defendants on the same business date:
   For The Defendant;
   Defense counsel;
   c/o Manuel Kushner, Esq.
   Florida Bar No. 330957                                       Dated this, 31TH. day of JANUARY, 2019.
   ARNOLD & PORTER KAYE SCHOLER, LLP
   Phillips Point, East Tower                                   Respectfully Submitted,
   Suite 1000
   West Palm Beach, FL 33401-6152                               /Steven J. Kaniadakis/
                                                                _______________________
   Tel.: 561-802-3230
   Fax: 561-802-3217                                            Steven J. Kaniadakis,
   e-mail: Manuel.kushner@apks.com                              Plaintiff, Pro se
   Trial Counsel for Defendant                                  stevenkdpm@yahoo.com
   Salesforce.com, Inc.                                         2895 64th Avenue South
                                                                St. Petersburg, FL 33712-5554
   Jeffrey A. Miller (main, substituted defense)
                                                                Telephone: 727-871-9999
   Arnold & Porter Kaye Scholer, LLP, Partner
   3000 El Camino Real Five Palo Alto Square, Suite 500
   Palo Alto, CA 94306-3807 “Silicon Valley”
   Phone: 1-650-319-4538
   E-mail: jeffrey.miller@apks.co




                                                  Page 2 of 2
